Exhibit AMENDED AND RESTATED TRUST AGREEMENT between CATERPILLAR FINANCIAL FUNDING CORPORATION Depositor and BNYM (DELAWARE), Owner Trustee Dated as of April 29, 2008 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 Section 1.01. Capitalized Terms 1 Section 1.02. Other Definitional Provisions 3 ARTICLE II ORGANIZATION 4 Section 2.01. Name 4 Section 2.02. Office 4 Section 2.03. Purpose and Powers 4 Section 2.04. Appointment of Owner Trustee 5 Section 2.05. Initial Capital Contribution of Trust Estate 5 Section 2.06. Declaration of Trust 5 Section 2.07. Liability of the Certificateholder 6 Section 2.08. Title to Trust Property 6 Section 2.09. Situs of Trust 6 Section 2.10. Representations and Warranties of Depositor 6 Section 2.11. Amended and Restated Trust Agreement 7 ARTICLE III CERTIFICATES AND TRANSFER OF INTERESTS 7 Section 3.01. Initial Ownership 7 Section 3.02. Form of Certificates 7 Section 3.03. Authentication of the Certificates 8 Section 3.04. Registration of Transfer of the Certificates 8 Section 3.05. Mutilated, Destroyed, Lost or Stolen Certificate 9 Section 3.06. Persons Deemed Owner 9 Section 3.07. Access to List of Certificateholder's Names and Addresses 9 Section 3.08. Maintenance of Office or Agency 9 Section 3.09. Appointment of Paying Agents 9 Section 3.10. Certificates Nonassessable and Fully Paid 10 ARTICLE IV ACTIONS BY OWNER TRUSTEE 10 Section 4.01. Prior Notice to Certificateholders with Respect to Certain Matters 10 Section 4.02. Action By the Certificateholders with Respect to Certain Matters 11 Section 4.03. Action By Certificateholders with Respect to Bankruptcy 11 -i- Section 4.04. Restrictions on Certificateholders' Power 11 ARTICLE V APPLICATION OF TRUST FUNDS; CERTAIN DUTIES 11 Section 5.01. Establishment of Trust Account 11 Section 5.02. Application of Trust Funds 12 Section 5.03. Method of Payment 12 Section 5.04. No Segregation of Monies; No Interest 13 Section 5.05. Accounting and Report to the Noteholders, the Certificateholders, the Internal Revenue Service and Others 13 ARTICLE VI AUTHORITY AND DUTIES OF OWNER TRUSTEE 13 Section 6.01. General Authority 13 Section 6.02. General Duties 13 Section 6.03. Action Upon Instruction 14 Section 6.04. No Duties Except as Specified in This Agreement or in Instructions 14 Section 6.05. No Action Except under Specified Documents or Instructions 15 Section 6.06. Restrictions 15 ARTICLE VII CONCERNING THE OWNER TRUSTEE 15 Section 7.01. Acceptance of Trusts and Duties 15 Section 7.02. Furnishing of Documents 16 Section 7.03. Representations and Warranties 17 Section 7.04. Reliance; Advice of Counsel 17 Section 7.05. Not Acting in Individual Capacity 17 Section 7.06. Owner Trustee Not Liable for the Certificates, Notes or Receivables 18 Section 7.07. Owner Trustee May Own the Certificates and Notes 18 ARTICLE VIII COMPENSATION OF OWNER TRUSTEE 18 Section 8.01. Owner Trustee's Fees and Expenses 18 Section 8.02. Indemnification 19 Section 8.03. Payments to the Owner Trustee 19 ARTICLE IX TERMINATION OF TRUST AGREEMENT 19 Section 9.01. Termination of Trust Agreement 19 -ii- ARTICLE X SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES 20 Section 10.01. Eligibility Requirements for Owner Trustee 20 Section 10.02. Resignation or Removal of Owner Trustee 20 Section 10.03. Successor Owner Trustee 21 Section 10.04. Merger or Consolidation of Owner Trustee 22 Section 10.05. Appointment of Co-Trustee or Separate Trustee 22 ARTICLE XI MISCELLANEOUS 23 Section 11.01. Supplements and Amendments 23 Section 11.02. No Legal Title to Owner Trust Estate in the Owner 24 Section 11.03. Limitations on Rights of Others 24 Section 11.04. Notices 24 Section 11.05. Severability 25 Section 11.06. Separate Counterparts 25 Section 11.07. Successors and Assigns 25 Section 11.08. No Petition 25 Section 11.09. No Recourse 25 Section 11.10. Headings 25 Section 11.11. GOVERNING LAW 25 Section 11.12. Certificate Transfer Restrictions 26 Section 11.13. Depositor Payment Obligation 26 ARTICLE XII REGULATION AB COMPLIANCE 27 Section 12.01. Intent of the Parties; Reasonableness 27 Section 12.02. Additional Representation and Warranty of the Owner Trustee 27 Section 12.03. Information to Be Provided by the Owner Trustee 27 EXHIBITS EXHIBIT A – FORM OF CERTIFICATE A-1 EXHIBIT B – CERTIFICATE OF TRUST B-1 EXHIBIT C – CERTIFICATEHOLDER CERTIFICATION C-1 -iii- THIS AMENDED AND RESTATED TRUST AGREEMENT, dated as of April 29, 2008, is between CATERPILLAR FINANCIAL FUNDING CORPORATION, a Nevada corporation, as depositor, and BNYM (DELAWARE),a Delaware banking corporation, as trustee. ARTICLE I DEFINITIONS Section 1.01.Capitalized Terms.For all purposes of this Agreement, the following terms shall have the meanings set forth below: "Administration
